Max Katz v. Commissioner. Valencia Katz v. Commissioner.Katz v. CommissionerDocket Nos. 5077-66, 5824-66.United States Tax CourtT.C. Memo 1968-88; 1968 Tax Ct. Memo LEXIS 210; 27 T.C.M. 415; T.C.M. (RIA) 68088; May 15, 1968. Filed Nathan Wald, 500 Fifth Ave., New York, N. Y., for the petitioner in docket No. 5077-66. Thomas J. Todarelli, 233 Broadway, New York, N. Y., for the petitioner in docket No. 5824-66. Jay S. Hamelburg, for the respondent.  RAUMMemorandum Opinion RAUM, Judge: Max Katz, petitioner in docket No. 5077-66, and Valencia Katz, petitioner in docket No. 5824-66, are husband and wife. They are legally separated, and their positions are antagonistic to one another in this litigation. The facts have been stipulated. The Commissioner determined deficiencies in income tax against each of them as follows: Max KatzValencia KatzAdditions to Tax,I.R.C. 1954DeficiencyDeficiencySec. 6651(a)Sec. 66541956$319.00$79.75$ 8.931957395.0098.7511.071958395.0098.7511.071959395.0098.7511.071960395.0098.7511.071961395.0098.7511.071962$1,289.16395.0098.7511.0719631,249.61395.0098.7511.071968 Tax Ct. Memo LEXIS 210">*211  Max Katz resided in Bronx, New York, when he filed his petition herein. He filed his 1962 and 1963 individual income tax returns with the district director of internal revenue for the district of Manhattan, New York. Valencia Katz resided in Rego Park, New York, when she filed her petition herein. The record does not disclose that she filed any returns for any of the years involved. Petitioners were legally separated on November 12, 1952. Under the decree of separation, as amended by order filed February 27, 1953, Max was ordered to pay Valencia $40 a week for her support and maintenance. On July 10, 1956, the judgment of separation was modified by an order requiring Max to pay Valencia $55 a week for her support and maintenance. During the years in issue Valencia received all payments required to be made to her by Max under the foregoing orders. We see no escape from the conclusion that these payments were includable in Valencia's gross income pursuant to section 71(a)(1) of the 1954 Code and were deductible by Max by reason of section 215. Also, there is nothing before us showing any error in the additions to tax determined by the Commissioner in respect of Valencia's deficiencies. 1968 Tax Ct. Memo LEXIS 210">*212  In the circumstances, Decision will be entered for the petitioner in Dt. #5077-66 and Decision will be entered for the respondent in Dt. #5824-66.